DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
Application Status
Amended claim 18 and 20 are under examination.
Claim 1-8 and 10-17 are withdrawn from examination.
Claim 9, 19 and 21 are cancelled.

Withdrawn Rejections
The 112, first and second paragraph rejections set forth in previous office action have been withdrawn in light of Applicant’s remarks and amendments filed on 03/18/2022. 
The 35 U.S.C 103 rejection over claim 18, 19, 20 and 21 as being unpatentable over Orsini (US 2005/0271777 A1) and in view of Cooking Stack Exchange (How to butter-roast coffee in frying pan?, Ref. U) have been withdrawn in light of Applicant’s amendments 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smyth et al. (US 2010/0310739 A1).
Regarding claim 18, it is noted the instant claims are directed to a product, the term “…a coffee bean subjected to a roasting process, the coffee bean being infused, at least twice, with a high-fat solution during the roasting process such that the solution at least partially penetrates an outer shell of the coffee bean.…” is a product by process limitation. Attention is directed to MPEP 2113, 
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Smyth et al. (Smyth) discloses a roasted infused seeds (Abstract, [0008]), wherein the seeds includes coffee beans ([0032]). Smyth discloses the seeds, coffee beans are infused with first portion of oil and a second portion of the oil ([0058], [0060]), hence encompass the limitation of twice infused coffee beans. The first portion of the oil infused into the seed, coffee bean and the second portion of the oil application remains of surface of the seed, coffee bean; hence Smyth’s roasted infused seeds, coffee beans are twice infused by the oil.  Smyth discloses the oil is avocado oil ([0059]). 
With respect to the limitation of “…is subjected to a cooling process between one and twenty four hours such that the infused coffee beans is nonstick…”, is a product by process limitation; hence the consideration for the limitation is “…[t]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). While Smyth does not explicitly mention the roasted infused seeds, coffee beans is nonstick; Smyth uses like materials, coffee beans and avocado oil in a like manner, the second portion of the oil application remains of surface of the seed, coffee bean as claimed, it would therefore be expected that Smyth’s roasted infused seeds will have the same characteristics claimed, particularly being nonstick, absence a showing of unexpected results. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smyth et al. (US 2010/0310739 A1) as applied to claim 18 above, and further in view of Cooking Stack Exchange (How to butter-roast coffee in frying pan?, Ref. U).
Regarding claim 20, Smyth et al. (Smyth) discloses the claimed invention has discussed above. Smyth discloses the seeds, coffee beans are infused with first portion of oil and a second portion of the oil ([0058], [0060]). Smyth does not explicitly disclose the oil as clarified butter, ghee butter. It is noted ghee butter is also known as clarified butter, hence the two butter are the same element.  
Cooking Stack Exchange teaches flavoring coffee beans in a frying roasting process with coconut oil, clarified butter and ghee (Ref. U, page 1 and 2). Smyth and Cooking Stack Exchange are of the same field of endeavor of roasted, flavored coffee beans. It would have been obvious to one obvious to one of ordinary skill in the art at the time of the invention to be motivated to employ Cooking Stack Exchange’s clarified butter and ghee in Smyth to flavor the seeds, coffee beans to provide a desired flavor profile, since Cooking Stack Exchange clearly teaches known flavoring combination of clarified butter, ghee butter with roasted coffee beans.
Response to Arguments
Applicant’s arguments with respect to claim(s) 18 and 20 have been considered but are moot because the new ground of rejection does not rely on the combined reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792